DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The response dated 8/13/2020 is acknowledged. Claims 1-10 are pending. Claims 1-10 are considered on the merits below.

Response to Amendment
Applicant's amendments, filed 8/13/2020, are acknowledged.
In response to the applicant's amendments, the grounds of rejection for claims 1-10 are mostly maintained compared to the previous action, with modification and additional rejection to address the amendments.

Priority
Applicant is advised of possible benefits under 35 U.S.C. 119(a)-(d) and (f), wherein an application for patent filed in the United States may be entitled to claim priority to an application filed in a foreign country. TW 201802473 (dated 2018-01-16).  This art has the same inventive entity and the same disclosure and claims as the application. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the limitation “calculating a lead ion concentration ( g/dL) in the blood sample to convert the intensity area to the lead ion concentration in the blood sample…” is indefinite because it is unclear what is being converted to what.  For examination purpose the examiner interprets the limitation to mean “calculating a lead ion concentration (g/dL) in the blood sample by converting the intensity area to the lead ion concentration in the blood sample…”
Dependent claims follow the same reasoning.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
The claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) "calculating an intensity area of a characteristic peak at mass-to-charge ratio (m/z) =1088.16±0.05 in the spectrum; and calculating a lead ion concentration (pg/dL) in the 
This judicial exception is not integrated into a practical application because the only additional steps are “providing a blood sample and analyzing the blood sample by using a mass spectrometry to obtain a spectrum,” and these steps are essentially insignificant extra-solution activity (MPEP 2106.05g).
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. Even though analyzing using mass spectrometry is more specific than generic analyzing, mass spectrometry is still considered a convention step in the art particularly related to biomarkers. Thus, these steps are conventional and do not amount to anything significantly more than the judicial exception (MPEP 2106.05d).
Dependent claims either add refinements to the abstract idea, or additional elements which fail to add something "significantly more" than the abstract idea itself, and therefore stand rejected on the same grounds.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6 and 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Birdsall et al. (Journal of Proteome Research 2010, 9, 4443–4453).
Regarding claims 1 and 10, Birdsall describes a method for measuring blood lead ion concentration (figure 1 and page 4444) comprising:
providing a blood sample (page 4444 “Whole blood specimens (2 mL) were collected”); 
ICP-MS)”); 
calculating an intensity area of a characteristic peak at mass-to-charge ratio (m/z) =1088.16±0.05 in the spectrum (page 4446 “eluted LC products undergo an initial full-spectrum MS scan from m/z 300 to 2000” inclusive of 1088.16±0.05 and page 4448); and 
calculating a lead ion concentration (pg/dL) in the blood sample (page 4447 “Pb and Hg concentrations were measured (calculated) in triplicate at two different times” and page 4448 “LC-MS/MS Data with Respect to Blood Pb Concentration”).
However Birdsall is silent to using formula: y=0.875x+11.5, wherein y indicates the intensity area, and x indicates the lead ion concentration in the blood sample.
Birdsall does describes fitting mass spec data to a calibration set with a “linear trend” (page 4445-4446) to obtain sample information. Furthermore the values used are result effective variable depending on the conditions of the user (MPEP 2144.05).
Therefore, it would have been obvious for one skilled in the art at the time the invention was filed to modify the calibration values as suggested by Birdsall because the values are result effective variable that would be changed depending on the needs on the user. 
Regarding claim 2, the combination described above describes that the blood sample is a whole blood sample or a red blood cell sample (Birdsall: page 4444 “analyses for Pb and Hg in whole blood”).
Regarding claims 3 and 4, the combination described above describes that the blood sample is treated with digestive enzyme and that the digestive enzyme is trypsin (Birdsall: figure 1 and page 4445 “To digest proteins, trypsin was added”).
claim 5, the combination described above describes that the mass spectrometry is a liquid chromatography mass spectrometry (LC-MS) or a matrix assisted laser desorption ionization time-of-flight mass spectrometry (MALDI-TOF-MS) (Birdsall: figure 1 and page 4445-4446).
Regarding claim 6, the combination described above describes that the intensity area is calculated by integration (Birdsall: tables 2 and 3).
Regarding claim 9, the combination described above describes that the lead ion is a divalent lead ion, a trivalent lead ion, or a combination thereof (Birdsall: page 4443 “Rats lens exhibited changes on RA-Crystallin protein profile upon exposure to Pb, as seen by 2D-PAGE
followed by PMF using MALDI-TOF/MS.22” title of cited ref 22 indicates that it is the Pb2+ ion being measured (page 4451).).

Claims 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Birdsall et al. (Journal of Proteome Research 2010, 9, 4443–4453) in view of Dodds et al. (Analytical Biochemistry 372 (2008) 156–166).
Regarding claims 7 and 8, the combination described above describes all the limitations of claim 1, and that the intensity value of the characteristic peak is a signal intensity value presented by an amino acid fragment (Birdsall: table 3 and page 4446 “sequenced peptide”).
However is silent to SEQ ID NO:1 (MFLSFPTTK) is derived from hemoglobin.
Dodds describes peptide sequence derived from hemoglobin (page 157), which would include SEQ ID NO:1.  Furthermore Birdsall cites Dodds (page 4445) indicating that the same methodology can be used with hemoglobin that is used with the other protein of Birdsall. Hemoglobin being particularly of note because it is a blood sample.
.

Response to Arguments
Applicant's arguments filed 8/13/2020 have been fully considered but they are not persuasive. 
The applicant argues that (1) Birdsall does not suggest the formula of claim 1 because it is a linear formula, (2) the range of Birdsall is too broad to read on the species of claim 1, and (3) if the abstract idea overcomes the prior art, the claims as a whole would overcome the 101 rejection because they are no longer only drawn just to an abstract idea without significantly more.
In response to the applicant’s argument that (1) Birdsall does not suggest the formula of claim 1 because it is a linear formula, the rejection above has been changed to clarify that the calibrations discussed in Birdsall are suggested to have a linear trend as indicated in the statistical analysis section (page 4445).  The “curve” mentioned in the previous rejection was intended to be a term of art when fitting data to a calibration.
In response to the applicant’s argument that (2) the range of Birdsall is too broad to read on the species of claim 1, although it is a broad range Birdsall indicated that all peaks within that range were scanned (page 4446) thus including that of the claim. 
In response to the applicant’s argument that (3) if the abstract idea overcomes the prior art, the claims as a whole would overcome the 101 rejection because they are no longer only .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY R BERKELEY whose telephone number is (571)272-9831.  The examiner can normally be reached on M-Th 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/EMILY R. BERKELEY/
Examiner
Art Unit 1797



/Christopher Adam Hixson/Primary Examiner, Art Unit 1797